         Case 3:19-cv-00289-BD Document 43 Filed 09/03/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JAMES JOHNSON                                                                  PLAINTIFF

V.                              CASE NO. 3:19-CV-289-BD

DALE COOK, et al.                                                          DEFENDANTS

                                         ORDER

I.     Background:

       Plaintiff James Johnson filed this civil rights lawsuit without the help of a lawyer

under 42 U.S.C. § 1983. In his complaint and addendum, Mr. Johnson claims that the

conditions of his confinement while he was a pre-trial detainee in the Mississippi County

Detention Center (MCDC) were unconstitutional. (Doc. Nos. 2, 17)

       The Court has already dismissed some of Mr. Johnson’s claims, including

allegations of uncovered toilets and plumbing, rusty tables, leaking light fixtures, and

lack of access to the kiosk system, based on failure to exhaust his administrative

remedies. (Doc. No. 36)

       Now pending is the Defendants’ motion for summary judgment on the remaining

claims. (Doc. No. 39) Mr. Johnson has not responded to the motion, and the time for

responding has passed. (Doc. No. 42)

II.    Discussion:

       A. Standard

       In a summary judgment, the Court rules on the case without a trial. A party is

entitled to summary judgment if—but only if—the evidence shows that there is no
          Case 3:19-cv-00289-BD Document 43 Filed 09/03/20 Page 2 of 5



genuine dispute about any fact important to the outcome of the case. See FED. R. CIV. P.

56 and Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017).

       Mr. Johnson was a pre-trial detainee at the time of the events giving rise to his

claim; therefore, his claim must be analyzed under the Due Process Clause of the

Fourteenth Amendment rather than as an Eighth Amendment claim. Bell v. Wolfish, 441

U.S. 520, 535 n. 16 (1979); and Stearns v. Inmate Servs. Corp., 957 F.3d 902, 905 (8th

Cir. 2020).

       In Bell, “the Court held that the government may detain defendants pretrial and

‘may subject [them] to the restrictions and conditions of [a] detention facility so long as

those conditions and restrictions do not amount to punishment, or otherwise violate the

Constitution.’’ Stearns, 957 F.3d at 907 (citing Bell, 441 U.S. at 536–37).

       A pre-trial detainee can show that his conditions amounted to punishment in either

of two ways. He can “show that the conditions were intentionally punitive” or, “if there is

no expressly demonstrated intent to punish, the [detainee] could also show that the

conditions were not reasonably related to a legitimate governmental purpose or were

excessive in relation to that purpose.” Id.

       Here, Mr. Johnson alleges that, while he was detained at the MCDC, he was held

in a cell where water leaked through his cell walls. As a result of the leak, he alleges, his

bedding was soaked; his top bunk detached from the wall; and white mold grew on the

cell walls.

       The Defendants dispute Mr. Johnson’s account. And they offer evidence that Mr.

Johnson submitted over 200 inmate requests and grievances during his detention in the

                                              2
         Case 3:19-cv-00289-BD Document 43 Filed 09/03/20 Page 3 of 5



MCDC, but only one, on October 17, 2019, that related to the water-leak claim. In

response to that grievance, Defendant McClain wrote, “thought you were in a-block.”

(Doc. No. 30-3 at p.2)

       After Mr. Johnson submitted the October 17 grievance, Defendant McClain

inspected Mr. Johnson’s cell. According to his affidavit, Defendant McClain found no

sign of water on Mr. Johnson’s bedding at that inspection. (Doc. No. 40-3 at p.1)

Defendant McClain also states that the top bunk in Mr. Johnson’s cell was not detached

from the wall and that he did not see any sign of white mold on the walls. (Id.)

       According to the affidavits of Defendants McCollum, Harris, and McClain, if

MCDC staff had determined that water was leaking into Mr. Johnson’s cell or soaking his

bed, staff would have moved Mr. Johnson to a dry cell, repaired the leak, and repaired or

replaced bedding in the cell. (Doc. No. 40-1 at pp.1-2; Doc. No. 40-2 at pp.1-2; Doc. No.

40-3 at pp.1-2) The Defendants further state that, if staff had found mold growing on Mr.

Johnson’s cell, Mr. Johnson would have been moved to a clean cell, and staff would have

removed the mold. (Doc. No. 40-1 at p.2; Doc. No. 40-2 at p.2; Doc. No. 40-3 at p.2)

       Based on this undisputed evidence, the Court cannot conclude that Mr. Johnson’s

conditions at MCDC were punitive, either intentionally or unintentionally. Even if

Defendant McClain was negligent in his inspection of Mr. Johnson’s cell, that conduct

would not rise to the level of a constitutional violation. S.S. v. McMullen, 225 F.3d 960,

964 (8th Cir. 2000).

       Furthermore, Mr. Johnson does not allege that either Defendant Cook, Defendant

McCollum, or Defendant Harris was personally involved in the maintenance of

                                             3
          Case 3:19-cv-00289-BD Document 43 Filed 09/03/20 Page 4 of 5



unconstitutional conditions at the MCDC. See Clemmons v. Armontrout, 477 F.3d 962,

967 (8th Cir. 2007) (“Liability under section 1983 requires a causal link to, and direct

responsibility for, the deprivation of rights. To establish personal liability of the

supervisory defendants, [the plaintiff] must allege specific facts of personal involvement

in, or direct responsibility for, a deprivation of his constitutional rights”) (internal

quotation marks and citation omitted).

       Finally, Mr. Johnson has failed to state claims against the Defendants in their

official capacities. The official-capacity claims here are, in effect, claims against

Mississippi County. Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010). Local

governments such as Mississippi County can be held liable only where an employee

violates a prisoner’s rights while carrying out a county policy or custom. 1 Monell v. New

York Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Id.; Jenkins v. County of Hennepin,

Minn., 557 F.3d 628, 632 (8th Cir. 2009). Defendants did not violate Mr. Johnson’s

rights; and even if Mr. Johnson had alleged a violation, he does not allege any injury as a

result of a Mississippi County policy or custom.




1
  For purposes of § 1983, a policy is a “deliberate choice of a guiding principle or
procedure made by the municipal official who has final authority regarding such
matters.” Marksmeier v. Davie, 622 F.3d 896, 902 (8th Cir. 2010). To establish a custom,
a plaintiff must prove that the county engaged in a continuing pattern of unconstitutional
misconduct, not just a single unconstitutional act. Id. at 902-903.


                                               4
          Case 3:19-cv-00289-BD Document 43 Filed 09/03/20 Page 5 of 5



III.    Conclusion:

        The Defendants’ motion for summary judgment (Doc. No. 39) is GRANTED. Mr.

Johnson’s claims are DISMISSED, with prejudice. The Clerk is instructed to close this

case.

        IT IS SO ORDERED, this 3rd day of September, 2020.


                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                           5
